                                                       IT IS ORDERED
                                                       Date Entered on Docket: April 24, 2019




                                                       ________________________________
                                                       The Honorable David T. Thuma
                                                       United States Bankruptcy Judge
______________________________________________________________________
                         UNITED STATES BANKRUPCTY COURT

                                DISTRICT OF NEW MEXICO

     IN RE:

            Charles Andre Lemley aka Cal Lemley

                   Debtor.                             Case No. 16-13025-tl13


                 DEFAULT ORDER GRANTING RELIEF FROM STAY
            OF PROPERTY LOCATED AT 215 SHADOW MOUNTAIN DRIVE,
                          ALAMOGORDO, NM 88310

            This matter came before the Court on the Motion for Relief from Stay filed on

     March 8, 2019, Docket No. 49, (the “Motion”) by Wells Fargo Bank, N.A. (the

     “Movant”). The Court, having reviewed the record and the Motion, and being otherwise

     sufficiently informed, FINDS:

            (a)    On March 8, 2019, Movant served the Motion and notice of the Motion

     (the “Notice”) on counsel of record for Debtor Charles Andre Lemley, and the case

     trustee, Tiffany M. Cornejo, (the “Trustee”) by use of the Court’s case management and

     electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.


                                                                            File No. NM-16-132495
                                                                       Order, Case No. 16-13025-tl13
  Case 16-13025-t13      Doc 59      Filed 04/24/19   Entered 04/24/19 09:58:31 Page 1 of 4
  5(b)(3) and NM LBR 9036-1, and on the Debtor(s) and US Trustee by United States first

  class mail, in accordance with Bankruptcy Rules 7004 and 9014.

          (b)    The Motion relates to the following property:

                 215 Shadow Mountain Drive
                 Alamogordo, NM 88310

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days were added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on April 1, 2019.

          (f)    As of April 16, 2019, neither the Debtor nor the Trustee, nor any other

  party in interest, filed an objection to the Motion;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on April 16, 2019 McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor(s) is(are) currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtor is a party, to the extent permitted


                                                                               File No. NM-16-132495
                                                                          Order, Case No. 16-13025-tl13
Case 16-13025-t13       Doc 59     Filed 04/24/19        Entered 04/24/19 09:58:31 Page 2 of 4
  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor(s) or the Property, or both, in any court of

  competent jurisdiction; and

         (b)     To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

         2.      The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor(s), although the

  Debtor(s) can be named as a defendant in litigation to obtain an in rem judgment or to

  repossess the Property in accordance with applicable non-bankruptcy law, unless this

  matter is dismissed or Debtor(s) otherwise do not receive a discharge of this debt.

         3.      This Order does not waive Movant’s claim against the estate for any

  deficiency owed by the Debtor(s) after any foreclosure sale or other disposition of the

  Property. Movant may file an amended proof of claim in this bankruptcy case within 30

  days after a foreclosure sale of the Property, should it claim that Debtor(s) owe(s) any

  amount after the sale of the Property.

         4.      This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the

  Debtor(s) and to enter into a loan modification with the Debtor(s).

                                   ###END OF ORDER###



                                                                             File No. NM-16-132495
                                                                        Order, Case No. 16-13025-tl13
Case 16-13025-t13      Doc 59     Filed 04/24/19     Entered 04/24/19 09:58:31 Page 3 of 4
  RESPECTFULLY SUBMITTED BY:

 By: /s/ Karen Weaver
  Karen Weaver, Esq.
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, New Mexico 87113
  Telephone No: (505) 219-4900
  kweaver@mccarthyholthus.com
  Attorneys for Creditor Wells Fargo Bank, N.A.


  Copies to:

  DEBTOR
  Charles Andre Lemley
  215 Shadow Mountain Drive
  Alamogordo, NM 88310


  DEBTOR(S) COUNSEL
  Don F Harris
  nmfl@nmfinanciallaw.com


  CASE TRUSTEE
  Tiffany M. Cornejo
  courtemail@ch13nm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608




                                                                       File No. NM-16-132495
                                                                  Order, Case No. 16-13025-tl13
Case 16-13025-t13     Doc 59    Filed 04/24/19    Entered 04/24/19 09:58:31 Page 4 of 4
